OFFICE OF
                                                                           APP ELLATE COURTS

                                                                              JUL 15 2014
                                 STATE OF MINNESOTA

                                  IN SUPREME COURT
                                                                             FILED
                                          Al3-1820


In the Matter of the Welfare of the Child of:
R.D.L. and J.W., Parents.


                                          ORDER


       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that the decision of the court of appeals filed March 31,

2014, affirming the termination of appellant R.D.L.'s parental rights, is affirmed. This

order is issued with opinion to follow.

       Dated: July 15, 2014

                                                  BY TIIE COURT:


                                                     Isl

                                                  Lorie S. Gildea
                                                  Chief Justice

       PAGE, J., dissents.